DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 & 12, as well as the cancellation of claims 2 & 7. Claims 18 – 24 were previously withdrawn. Claims 1, 3 – 6, & 8 – 17 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5 – 6, & 8 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2018/0301709 A1), in view of Tarnowski et al. (US 2005/0147877 A1).
With regard to claim 1, Qiu et al. teach a cathode (electrode) current collector for a battery, wherein the electrode current collector comprises a multilayer structure formed of a plastic thin film 1 (Applicant’s “base layer”), an adhesive strength enhancement layer 2, a copper metal layer 3 (negative electrode collector material), an oxidation preventing layer 4, plated in that order (abstract & paragraphs [0011]). The adhesive layer is SiC, Si3N4, Al2O3 (empirical formula of AlOy wherein y = 1.5) (paragraphs [0016] & [0020]).
Qiu et al. teach the cathode current collector material is a copper plate rather than an aluminum material layer (plate).
Tarnowski et al. teach lithium battery (paragraph [0003]) comprising an electrode coupled to a current collector formed of electrically conductive materials, such as copper, aluminum, nickel, iron, gold, silver platinum, molybdenum, manganese, and the like (paragraph [0065]).
Therefore, based on the teachings of Tarnowski et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the copper current collector of a traditional lithium-ion battery taught by Qiu et al. with another known current collector material for a lithium battery, such as an aluminum. Substituting equivalents known for the same purpose have been held to be obvious. See MPEP 2144.06.II.
Qiu et al. do not teach stacked composite structural layers, wherein each structural layer is formed of a second metal material layer (plate) and a reinforcing layer (similar composition of the bonding layer – see Applicant’s claim 12) between the adhesive strength enhancement layer (“bonding layer”) and the first metal material layer (plate). In other words, Qiu et al. do not teach duplicating the adhesive strength enhancement layer and the metal plate in a stack configuration 2 – 50 times within the multilayer structure.
Duplication of the cathode electrode current collector metal layers and the bonding layers for joining the duplicate metal layers is not a patentable feature. Although the reference does not disclose a plurality of a particular part, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.VI.B. 
The reference cited above do not explicitly teach the peel force of the film.
However, the rejection above teaches a film structure similar to the structure as Applicant’s film. As demonstrated in Applicant’s data (shown below) a film containing one (1) aluminum layer and one (1) reinforcement layer has a peel force of 3.5 – 4.5 N, which is within Applicant’s claimed peel force range of 3.5 – 5.5 N. Therefore, the final structure taught by the combination of references discussed above would inherently have the same peel force as Applicant’s claimed structure. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).


    PNG
    media_image1.png
    192
    637
    media_image1.png
    Greyscale

With regard to claim 3, as discussed above, duplication of parts (2 or more structure layers) is not a patentable feature.
With regard to claim 5, Qiu et al. teach the plastic film (base layer) is made of one or more material from the group consisting of oriented polypropylene (OPP), polyethylene terephthalate (PET), polyimide (PI), cast polypropylene (CPP), or polyvinyl chloride (PVC) (paragraph [0012]).
With regard to claim 6, Qiu et al. teach the plastic thin film (“base layer”) has a thickness of 2 – 12 µm, more preferably 4 – 8 µm (paragraph [0012]), which is within Applicant’s claimed range of 1.2 µm to 12 µm.
With regard to claim 8, Qiu et al. teach the adhesive strength layer has a thickness of 10 – 100 nm, more preferably 10 to 50 nm (paragraph [0016]), which overlaps with Applicant’s claimed range of 2 nm to 50 nm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 9, Qiu et al. teach the adhesive strength layer has a thickness of 10 – 100 nm, more preferably 10 – 50 nm (paragraph [0016]), which overlaps with Applicant’s claimed range of 3 nm to 12 nm when the non-metallic material is the AlOy with 1 ≤ y ≤ 1.5. Applicant’s claimed thickness range of 10 nm to 40 nm when the non-metallic material is the SiOx with 1.5 ≤ x ≤ 2, is within the thickness range taught by Qiu et al.
With regard to claim 10, Qiu et al. teach the copper metal plating layer has a thickness of 100 – 1,000 nm (paragraph [0017]), which is within Applicant’s claimed range of the first aluminum material layer has a thickness of 20 nm to 1,500 nm. As discussed above, based on the teachings of Tarnowski et al., it would have been obvious to one of ordinary skill in the art to substitute the copper metal plating with aluminum plating.
With regard to claim 11, Qiu et al. teach the copper metal plating layer has a thickness of 100 – 1,000 nm (paragraph [0017]), which overlaps with Applicant’s claimed thickness range of the second aluminum material layer of 20 nm to 500 nm. As discussed above, based on the teachings of Tarnowski et al., it would have been obvious to one of ordinary skill in the art to substitute the copper metal plating with aluminum plating.
With regard to claim 12, as discussed above, the reinforcement layer is a non-metallic material layer with a composition of Al2O3 (AlOy with y =1.5). As discussed above, duplication of the adhesive strength enhancement (bonding) layer results is a reinforcement layer, which may be composed of Al2O3 (empirical formula of AlOy, wherein y = 1.5).
With regard to claim 13, as discussed above, the reinforcement layer is a duplication of the adhesive strength enhancement layer. Qiu et al. teach the adhesive layer has a thickness of 10 – 100 nm (paragraph [0016]), which overlaps with Applicant’s claimed range of 1 nm to 50 nm.
With regard to claim 14, as discussed above, Qiu et al. teach an adhesive strength enhancement layer preferably has a thickness range of 10 – 100 nm (paragraph [0016]), which is barely outside Applicant’s claimed range of 1 nm to 8 nm. Qiu et al. teach the adhesive strength layer reduces the possibility of a metal plating layer fall-off and prevent loss of current collector performance due to a metal plate fall-off (paragraphs [0013] & [0035]). Therefore, absent a showing of criticality with respect to the thickness of any of the (adhesive) reinforcement layers (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness of each duplicate (adhesive) reinforcement layer in the multilayer structure through routine experimentation in order to achieve the necessary adhesive strength between metal layers.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 15, the anti-oxidation layer is a non-metallic material layer with a composition of Al2O3 (paragraphs [0018] & [0020]), which has an empirical formula of AlOy wherein y = 1.5 (paragraph [0015]).
With regard to claim 16, Qiu et al. teaches the antioxidant layer may be from 10 – 100 nm, preferably 10 – 50 nm (paragraph [0020]), which is within Applicant’s claimed range of 2 nm to 50 nm.
With regard to claim 17, Qiu et al. teaches the antioxidant layer may be from 10 – 100 nm, preferably 10 – 50 nm (paragraph [0020]), which overlaps Applicant’s claimed thickness of 3 nm to 12 nm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim(s) 1, 3, 5 – 6, 8 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2020/0044258 A1).
With regard to claim 1, Yan et al. teach a multilayered structure comprising a plastic thin film (Applicant’s “base layer”), a bonding force enhancement layer, an aluminum metal coating layer, and an anti-oxidation layer in sequence (abstract & paragraph [0029]). The bonding force enhancement layer is a nonmetallic coating formed of SiC, Si3N4, Al2O3 (empirical formula of AlOy wherein y = 1.5) (paragraphs [0011] & [0031]).
Yan et al. do not teach stacked composite structural layers, wherein each structural layer is formed of a second metal material layer (plate) and a reinforcing layer (similar composition of the bonding layer – see Applicant’s claim 12) between the bonding force enhancement layer (“bonding layer”) and the first metal material layer (plate). In other words, Yan et al. do not teach duplicating the adhesive strength reinforcing layer and the metal plate in a stack configuration 2 – 50 times within the multilayer structure.
Duplication of the cathode electrode current collector metal layers and the bonding layers for joining the duplicate metal layers is not a patentable feature. Although the reference does not disclose a plurality of a particular part, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.VI.B. 
Yan does not explicitly teach the peel force of the film.
However, the rejection above (including the duplication of layers) suggests it would be obvious to form a film structure similar to the structure as Applicant’s film. As demonstrated in Applicant’s data (shown below) a film containing one (1) aluminum layer and one (1) reinforcement layer has a peel force of 3.5 – 4.5 N, which is within Applicant’s claimed peel force range of 3.5 – 5.5 N. Therefore, the final structure containing duplicate structure layers, as discussed above, would inherently have the same peel force as Applicant’s claimed structure. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).


    PNG
    media_image1.png
    192
    637
    media_image1.png
    Greyscale


With regard to claim 3, as discussed above, duplication of parts (2 or more structure layers) is not a patentable feature.
With regard to claim 5, Yan et al. teach the plastic film is preferably OPP, PI, PET, CPP, or PVC (paragraph [0030]).
With regard to claim 6, Yan et al. teach the plastic film has a thickness of 2 – 12 µm, and more preferably 6 – 10 µm (paragraph [0030]), which is within Applicant’s claimed range of 1.2 – 12 µm.
With regard to claim 8, Yan et al. teach the bonding force enhancement layer has a thickness of 10 – 100 nm (paragraphs [0012] & [0031]), which overlaps with Applicant’s claimed range of 2 – 50 nm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 9, Yan et al. teach the bonding force enhancement layer has a thickness of 10 – 100 nm (paragraphs [0012] & [0031]), which overlaps with Applicant’s claimed range of 3 – 12 nm for Al2O3 (AlOy wherein y = 1.5). Applicant’s claimed range of 10 – 40 nm for SiOx is within the range taught by Yan et al.
With regard to claims 10 – 11, the aluminum metal coating has a thickness of 100 – 2000 nm (paragraphs [0013] & [0032]), which overlaps with Applicant’s claimed range of 20 – 1,500 nm for the first aluminum material layer and 20 – 500 nm for the second aluminum material layer. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 12, as discussed above, the reinforcement layer is a non-metallic material layer with a composition of Al2O3 (AlOy with y =1.5). As discussed above, duplication of the bonding force enhancement layer results is a reinforcement layer, which may be composed of Al2O3 (empirical formula of AlOy, wherein y = 1.5).
With regard to claim 13, as discussed above, the reinforcement layer is a duplication of the bonding force enhancement layer. Yan et al. teach the adhesive layer has a thickness of 10 – 100 nm (paragraph [0016]), which overlaps with Applicant’s claimed range of 1 nm to 50 nm.
With regard to claim 14, as discussed above, Yan et al. bonding enhancement layer (reinforcement layer) preferably has a thickness range of 10 – 100 nm (paragraph [0016]), which is barely outside Applicant’s claimed range of 1 nm to 8 nm. Yan et al. teach the bonding force enhancement layer reduces the exfoliation of the aluminum metal coating layer, and thus prevent loss of current collector performance due to potential exfoliation of the aluminum metal layer (paragraph [0031]). Therefore, absent a showing of criticality with respect to the thickness of any of the (bonding) reinforcement layers (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness of each duplicate (bonding) reinforcement layer in the multilayer structure through routine experimentation in order to achieve the necessary adhesive strength between metal layers.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 15, Yan et al. teach the anti-oxidation layer is a dense nonmetallic layer formed of Al2O3 (AlOy wherein y = 1.5) (paragraphs [0014] & [0033]).
With regard to claims 16 – 17, Yan et al. teach the anti-oxidation layer has a thickness of 10 – 100 nm, and more preferably, 10 – 50 nm (paragraph [0033], which overlaps with Applicant’s claimed range of 2 – 50 nm (claim 16) and 3 – 12 nm (claim 17). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues, “The term ‘dense’ is removed, so claims 12 and 15 are deemed definite. The Applicant respectfully requests that the Examiner withdraw the rejection under 35 U.S.C. 112” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of claims 12 and 15, the rejection under 35 U.S.C. 112(b) is withdrawn.

Applicant argues, “Independent claim 1 has been amended to recite, in part, ‘A film, comprising…a composite structure layer…the composite structure layer comprises at least two structure layers…wherein 2 to 50 structure layers are provided; and wherein a peel force of the film is from 3.5N to 5.5’.
“The Applicant submits that Qiu in view of Tarnowski fails to disclose or suggest the preceding, and nor does Yan” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As previously discussed above, duplication of parts would have been obvious to one of ordinary skill in the art. Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.

Applicant argues, “On page 4 of the Office Action, the Examiner states that it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute copper current collector of a traditional lithium-ion battery taught by Qiu et al. with another known current collector material for a lithium battery, such as aluminum.
“In response, the Applicant respectfully presents that substituting the copper with aluminum based on the teaching of Tarnoski would require a substantial reconstruction of the process of Qiu” (Remarks, Pg. 10).
“The vaporization of copper is 2595°C while that of aluminum is 2327°C. During evaporation (see box 102 of Fig. 2 in Qiu), the experimental variables should change significantly to avoid destroying the aluminum under an inappropriate temperature, which may cause the film lose function” (Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. A substitution of one metal with another metal known by one of ordinary skill in the art to be functionally equivalent is not a substantial reconstruction.
Additionally, one of ordinary skill would recognize that substituting the type of metal would require an adjustment to the method of manufacturing based on the difference of vaporization temperatures. One of ordinary skill in the art would know not to use the same evaporation temperature for two different metals having different vaporization temperatures.

Applicant argues, “The Applicant claims a film with 2 to 50 layers of composite structure layers to improve the adhesive strength and resistivity of the film by increasing a peeling force. ¶ [0044] of Publication ‘002 shows ‘With the composite structure layer, the film of the present disclosure can have…a peel force as high as 4.8N to 5.2N’.
“In contrast, the peel force of Yan’s film can be referred to in the first table in ¶ [0051] of Publication ‘0002, which shows that the peel force of a film comprising a bonding layer, an aluminum material layer, and an anti-oxidation layer is only 2.0N to 3.0N.
“One page 9 of the Office Action, the Examiner states that duplication of the metal layers and the bonding layers is not a patentable feature unless a new and unexpected result is produced. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04VI.B.)
“From the comparison between the peel force of the claimed subject matter and that of Yan, it is understood that the claimed invention is a film which has high adhesive strength and does not easily fall off. In other words, duplication of the aluminum layers and the bonding layers produces a new and unexpected result. Therefore, the claimed subject matter of claim 1 is patentable” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive.  Applicant is using their own specification to assume the film structure taught by Yan et al., without duplicating particular layers, would have a peel force of 2.0 to 3.0 N (see tables below copied from Applicant’s specification).

    PNG
    media_image2.png
    567
    884
    media_image2.png
    Greyscale

However, Applicant’s argument is not persuasive for the following reasons:
First, Applicant’s argument of peel force is based on a structure without the duplication of parts. It would have been obvious to one of ordinary skill in the art that duplication of a component the prior art refers to as a “adhesive strength enhancement layer” (Qui) or “bonding force enhancement layer” (Yan) would enhance the bonding/adhesive force (i.e. the peel force) when duplicated. 
Second, Applicant’s arguments do not explain how their data yields unexpected results. 
Third, at first glance, Applicant’s data appears unreliable. As shown in the tables from Applicant’s specification (shown above), it is unclear how Applicant achieved a peel force range as large as 1N for a single embodiment. For example, Applicant’s tables suggest a single embodiment comprising five (5) aluminum reinforcement layers has a peel force of 4.0 – 5.0 N and a resistivity of 3.2 x 10-8 to 3.6 x 10-8 ohms-meters. If there is not a range of aluminum layers or other variables for this single embodiment, why are there a range of values for the properties? A single embodiment (having the same number of structure layers) with no other variables should yield approximately the same measured property every time. Applicant’s data showing a single embodiment containing the same number of structural layers (e.g. five) with a peel force range of 1N is too large to be statistically relevant to Applicant’s claimed peel force of 3.5 – 5.5 N (a range of 2N) containing numerous structural layers (2 – 50 layers of both aluminum and reinforcement layers). 
If Applicant wants to rely on inherency or unexpected results to support their argument of patentability, the measured data for a single embodiment should not have such a large range of values for a single measured property. Such a large range of values for a single measured property of a single embodiment of the film suggests Applicant does not have repeatable results, and thus the data is not statistically significant with respect to unexpected results or that the structure taught by the cited prior art reference (without duplication of parts) would necessarily have a peel force outside of Applicant’s claimed range.

Applicant argues, “Here, the Applicant identified the problem: the film in prior art is easily fall off and has low adhesive strength as well as low resistivity. See ¶ [0006] of Publication ‘002.
“In contrast, Yan’s objective is to reduce the thickness and increase the mechanical strength of an aluminum foil. See ¶ [0002] of Yan. Further, Qiu intends to reduce weight of batteries, improve the battery energy density, and prevent the fall-off of a copper metal layer (see¶  [0012] and ¶ [0013] of Qiu), whereas Tarnowski aims to invent small batteries that can be formed for use in a small package integrated with electronics.
“Since Yan does not recognize the problems which the instant inventors intend to address, Yan would not even provide a solution to solve the issues.
“Qiu and Tarnowski do not recognize the problems which the inventors intend to address, either. Therefore, Qiu and Tarnowski, when considered alone or in any combination, would not even provide a solution to solve the issues” (Remarks, Pg.14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Although Yan does not explicitly teach a quantitative value for peel strength, Yan explicitly teach the problem of low peel strength and their film is an improvement of the prior art because it has higher peel strength than the prior art due to the presence of a bonding force enhancement layer and an anti-oxidation layer (abstract, paragraphs [0004], [0031] – [0033]). Therefore, contrary to Applicant’s assertion, Yan recognizes the problem of “exfoliation” or peel off” (i.e. peeling/ “fall-off”/adhesive strength).
Yan teaches in paragraph [0031]:
The coated bonding force enhancement layer can reduce the exfoliation of the aluminum metal coating layer, and effectively prevent the loss of performances of the collector caused by potential exfoliation of the aluminum coating layer. The bonding force enhancement layer is preferably a metallic coating or a nonmetallic coating. When the bonding force enhancement layer is a metallic coating, the metal is Ni; and when the bonding force enhancement layer is a nonmetallic coating, the nonmetal is SiC, Si3N4, or Al2O3, and further preferably Al2O3. Al2O3 can be well bonded to the plastic thin film and the aluminum metal coating layer, such that the aluminum metal coating layer can hardly peel off. The bonding force enhancement layer preferably has a thickness of 10 – 100 nm and further preferably has a thickness of 10 – 50 nm.

Yan teaches in paragraph [0033]:
The anti-oxidation layer serves to or aims to protect the aluminum metal coating layer against oxidation. The anti-oxidation layer may be a dense metallic or nonmetallic layer. When the anti-oxidation layer is a metallic layer, the metal is Ni; and when the anti-oxidation layer is a nonmetallic layer, the nonmetal is Al2O3, Si3N4, or SiC, and Al2O3 is further preferred. Since the anti-oxidation layer is adopted by coating, the problem that the aluminum coating on the plastic trends to peel off is solved, and the purpose of preventing oxidation is achieved. The anti-oxidation layer has a thickness of 10 – 100 nm, and 10 – 50 nm is further preferred.

With regard to Qui et al., this reference teaches “plating an adhesive strength enhancement layer 2 can reduce the fall-off of the copper metal layer 3 prevent the performance of the copper metal layer 3 being lost” (paragraph [0013]). Therefore, contrary to Applicant’s assertion, Qui et al. recognize the problem of “fall-off” (i.e. peeling/ “fall-off”/adhesive strength).

Applicant argues, “Qui’s invention relates to a current collector, while Tarnowki’s invention relates to integration of solid-state energy-storage devices with packaged circuits and aims to provide an environmental barrier (i.e., a barrier to gasses such as oxygen, water vapor, nitrogen or carbon dioxide, or other substances that are detrimental to certain compounds in a device, such as lithium or lithium compounds).
“Since Qiu and Tarnowski are in two different technical field, a PHOSITA is not motivated to amend Qiu’s invention based on Tarnowski’s disclosure” (Remarks, Pg. 15).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As previously discussed, Tarnowski et al. explicitly teach lithium battery (paragraph [0003]) comprising an electrode coupled to a current collector formed of electrically conductive materials, such as copper, aluminum, nickel, iron, gold, silver platinum, molybdenum, manganese, and the like (paragraph [0065]). One of ordinary skill in the art would recognized known materials for current collectors based on the explicit teaching of current collector materials taught in paragraph [0065] of Tarnowski et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781